Case 2:20-cr-00011-JAG-LRL Document 55 Filed 05/21/20 Page 1 of 5 PageID# 182




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   NORFOLK VIRGINIA


UNITED STATES OF AMERICA

                 v.                                           Criminal No. 2: 20 cr 11

TAMARA LATISHA HOWELL



                                APPEAL OF ORDER OF DETENTION


        On May 20, 2020, Tamara Howell entered a plea of guilty to Count One of the

Indictment. This plea was taken by video conferencing as permitted due to the Court’s rules

concerning proceedings during the Covid pandemic. The Magistrate Judge made specific

findings which supported the necessity of accepting this plea at this time rather than waiting until

the Court could reopen for business as usual. Specifically, it was noted that the expedited

procedure was necessary in this case because “the defendant’s ability to fulfill her obligations

under the plea agreement is affected by the date of her guilty plea, and a guilty plea set in June or

afterwards may prevent her from fulfilling all of those obligations”.

        The Magistrate Judge conducted the appropriate colloquy with Ms Howell concerning

her knowing and voluntary intent to enter such a plea and accepted her plea and the Plea

Agreement which was entered into evidence. In accordance with 18 U.S.C. 3143, he also noted

that Ms Howell was subject to immediate incarceration, but after hearing a proffer of the relevant

evidence, the Magistrate Judge stayed such an Order to permit counsel to file an Appeal to the

District Judge. 1


1
  It appears that there is are two interpretations about whether the acceptance of a plea of guilty by a Magistrate
Judge requires immediate incarceration under 18 U.S.C. 3143. That provision expressly requires a finding of guilty

                                                         1
Case 2:20-cr-00011-JAG-LRL Document 55 Filed 05/21/20 Page 2 of 5 PageID# 183




         It is submitted that the best interests of justice warrant a finding that Ms Howell should

not be imprisoned following her plea of guilty for a number of compelling reasons. Initially, it is

noted that the Government did not previously request pretrial detention and is not opposing her

remaining on a bond following her plea of guilty. Ms Howell has been on a bond since

September 2019 when she was initially arrested on state charges and then transferred to federal

custody for the instant case. She has complied with all terms and conditions of her bond

throughout those eight (8) months. Thus, it would appear that Ms Howell is not likely to flee or

to pose any danger to herself or the community and would qualify for continuance of her bond

following entry of a plea of guilty pursuant to 18 U.S.C. section 3143 (a)(2)(B).

         While on bond, Ms Howell has been residing with her sister in Virginia Beach and has

two very young children (ages 2 ½ and 8 months). She was employed until that position was lost

at the end of March 2020 as a result of the required lockdown due to the Covid pandemic.

Hopefully, she will be able to resume employment and payment of her court fees in the near

future once the economy and business begin to open back up.

         It is submitted that permitting Ms Howell to remain on a bond after her plea of guilty is in

the best interest of justice in this instance. The Court is very aware of the pandemic currently

raging throughout the country. Inmates are regularly petitioning this and other courts for release

because of the significant threat of contracting Covid inside jails and prisons where individuals

are held in close proximity and without all of the sanitary and protective devices recommended

by health authorities. It is submitted that it would not be in the best interest of the community,




and the prior practice of this Court has been that a finding of guilty by the District Judge was required before this
section was implemented. Regardless of which interpretation is ultimately deemed to be correct, the decision of
the Magistrate Judge in this case is not challenged. The purpose of this request is to submit reasons supporting
the request that a finding be made that Ms Howell is not a flight risk or a danger to the community and may be
continued on bond until sentencing pursuant to 18 U.S.C. section 3143 (a)(2)(B).

                                                           2
Case 2:20-cr-00011-JAG-LRL Document 55 Filed 05/21/20 Page 3 of 5 PageID# 184




the Court, or Ms Howell for her to be confined under such conditions, especially in light of her

being held on bond for eight months and complying with all terms and conditions. These facts

demonstrate that Ms Howell is not likely to flee or to pose any danger to herself or the

community and would qualify for continuance of her bond following entry of a plea of guilty

pursuant to 18 U.S.C. section 3143 (a)(2)(B).

       It is also significant that the Government does not oppose this request. Not only do they

believe that Ms Howell is not a flight risk or a threat to community, they also would materially

benefit from Ms Howell remaining on a bond rather than being incarcerated at the instant time.

Pursuant to the Plea Agreement in the instant case (particularly Exhibit 1), Ms Howell has

various obligations to perform. The very factors which were mentioned by the District Judge in

her Referral Order and the Magistrate Judge in his Order to warrant the taking of a plea by video

conferencing as being in the best interest of justice also support the request to permit Ms Howell

to remain on bond so that she can fulfill her obligations. These obligations cannot be fulfilled if

she is incarcerated during this pandemic. Counsel has direct knowledge of other defendants who

are incarcerated who cannot be debriefed or fulfill other obligations because of regulations and

rules governing behavior during this pandemic. Government employees are not currently

permitted to go into various facilities or meet with inmates. As a result, activities which

regularly occur have been stopped during the current situation. However, those activities could

occur if Ms Howell was continued on her bond. It was largely for this reason that the Magistrate

Judge issued a stay to the order of confinement. Thus, it is submitted that Ms Howell’s ability to

fulfill her obligations under the Plea Agreement would be severely impacted if she is confined at

the present time. The Magistrate Judge expressly noted the need for this plea to be taken now

rather than waiting for the court to re-open to public proceedings in a month or more. Both Ms



                                                 3
Case 2:20-cr-00011-JAG-LRL Document 55 Filed 05/21/20 Page 4 of 5 PageID# 185




Howell and the public have an interest in moving this case forward, not only in entering the plea,

but also to move beyond to all of the other activities which normally follow. Placing Ms Howell

in immediate incarceration would seriously harm both the defendant’s and the public’s interests

of justice as well as acting to prevent her from fulfilling all of those obligations which benefit all

parties. Those obligations can most effectively and efficiently be discharged by permitting Ms

Howell to remain on bond.


       Accordingly, for the reasons mentioned above, it is respectfully requested that the Court

make a finding pursuant to 18 U.S.C. section 3143(a)(2)(B) that Ms Howell is not likely to flee

or to pose any danger to herself or the community and that she be continued on bond in order to

meet the ends of justice and permit her to satisfy her obligations.



                                       TAMARA HOWELL



                                       By: /s/_William J Holmes_
                                           WILLIAM J. HOLMES
                                           Virginia State Bar No. 28193
                                           Counsel for Tamara Latisha Howell
                                           William J. Holmes, Attorney at Law
                                           6064 Indian River Road
                                           Suite 203
                                           Virginia Beach, Virginia 23464
                                           (757) 420-9321
                                           (757) 420-4169 Fax
                                           WJHLAW@cox.net




                                                  4
Case 2:20-cr-00011-JAG-LRL Document 55 Filed 05/21/20 Page 5 of 5 PageID# 186




                                CERTIFICATE OF SERVICE


       I hereby certify that the foregoing APPEAL OF ORDER OF DETENTION was

electronically filed with the Clerk of Court using the CM/ECF system which will send a

notification of such filing (NEF) to the following:


Andrew C. Bosse
Attorney for the United States
United States Attorney’s Office
101 West Main Street, Suite 8000
Norfolk, VA 23510
Office Number - 757-441-6331
Facsimile Number - 757-441-6689




                                      By: /s/_William J Holmes_
                                          WILLIAM J. HOLMES
                                          Virginia State Bar No. 28193
                                          Counsel for Tamara Latisha Howell
                                          William J. Holmes, Attorney at Law
                                          6064 Indian River Road
                                          Suite 203
                                          Virginia Beach, Virginia 23464
                                          (757) 420-9321
                                          (757) 420-4169 Fax
                                          WJHLAW@cox.net




                                                 5
